Case 3:15-cv-07658-MAS-LHG Document 372 Filed 10/12/18 Page 1 of 5 PageID: 9637



 O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number: 0886429-00031
 Times Square Tower                   F: +1 212 326 2061
 7 Times Square                       omm.com
 New York, NY 10036-6537




                                                                                                                Allen W. Burton
 October 12, 2018                                                                                               D: +1 212 326 2282
                                                                                                                aburton@omm.com
 VIA ECF

 The Honorable Lois H. Goodman
 United States Magistrate Judge
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Federal Building and U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

 Re:      In re Valeant Pharmaceuticals International, Inc. Securities Litigation
          Master File No. 15-7658 (MAS) (LHG)

 Dear Judge Goodman:

 We represent (i) newly joined defendants ValueAct Capital Management L.P., ValueAct Capital
 Master Fund, L.P., ValueAct Co-Invest Master Fund, L.P., VA Partners I, LLC, and ValueAct
 Holdings, L.P. (collectively, “ValueAct”), and (ii) defendant Jeffrey W. Ubben, a ValueAct
 principal who served on Valeant’s board of directors. We respectfully submit this letter in
 response to Your Honor’s October 1, 2018 Order regarding a discovery stay under the Private
 Securities Litigation Reform Act (“PSLRA”) (ECF No. 357).

 As we advised Your Honor during the September 26, 2018 conference, the ValueAct
 defendants and Mr. Ubben intend to move to dismiss the First Amended Complaint (“FAC”) by
 the end of this month. Under the PSLRA’s plain terms, that motion will trigger an automatic stay
 of discovery. See 15 U.S.C. § 78u–4(b)(3)(B) (“In any private action arising under [the federal
 securities laws], all discovery and other proceedings shall be stayed during the pendency of any
 motion to dismiss, unless the court finds upon the motion of any party that particularized
 discovery is necessary to preserve evidence or to prevent undue prejudice to that party.”). And
 the weight of authority holds that “the pendency of any motion to dismiss” includes the time
 period between the filing of a complaint and any defendant’s dismissal motion. See, e.g., In re
 JDS Uniphase Corp. Sec. Litig., 238 F. Supp. 2d 1127, 1133 (N.D. Cal. 2002) (although motion
 to dismiss not pending, time to respond to complaint had not elapsed, therefore discovery stay
 was in effect); Carnegie Int’l Corp. Sec. Litig., 107 F. Supp. 2d 676, 682-83 (D. Md. 2000)
 (same); In re Trump Hotel S’holder Derivative Litig., Civ. No. 96-7820, 1997 WL 442135, at *2
 (S.D.N.Y. Aug. 5, 1997) (same); cf. SG Cowen Secs. Corp. v. U.S. Dist. Court for N. Dist. of CA,
 189 F.3d 909, 912-13 (9th Cir. 1999) (citing S.Rep. No. 104–98, at 14 (1995)) (“The ‘Stay of
 Discovery’ provision of the Act clearly contemplates that ‘discovery should be permitted in
 securities class actions only after the court has sustained the legal sufficiency of the
 complaint.’”) (emphasis in original).



                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
Case 3:15-cv-07658-MAS-LHG Document 372 Filed 10/12/18 Page 2 of 5 PageID: 9638




 The stay applies equally to the Exchange Act Section 10(b) and Securities Act Section 11
 claims against Mr. Ubben that survived Mr. Ubben’s motion to dismiss the Consolidated
 Complaint. See, e.g., Monk v. Johnson & Johnson, Civ. No. 10-4841, 2013 WL 436514, at *2
 (D.N.J. Feb. 5, 2013) (holding that “discovery must be stayed pending all motions to dismiss,
 even if an earlier motion to dismiss failed”); Petrie v. Elec. Game Card, Inc., 761 F.3d 959, 968
 (9th Cir. 2014) (“When an amended complaint is filed after an earlier complaint has been upheld
 (at least in part), the bulk of district courts have ruled that filing a motion to dismiss the amended
 complaint also triggers a stay of any discovery.”). That is because the PSLRA provides that “all
 discovery and other proceedings shall be stayed during the pendency of any motion to
 dismiss.” 15 U.S.C. § 78u–4(b)(3)(B) (emphasis added). As one court has observed, “there is
 nothing ambiguous about the meaning of ‘any.’” In re Smith Barney Transfer Agent Litig., Civ.
 No. 05-7583, 2012 WL 1438241, at *2 (S.D.N.Y. Apr. 25, 2012) (“[T]his Court is not at liberty to
 rewrite the statute to reflect a meaning it deems more desirable.”).

 A stay of all discovery also makes good sense. The insider-trading claims against ValueAct and
 Mr. Ubben are different as to subject matter and scope than the misrepresentation and other
 securities claims, and ValueAct and Mr. Ubben should not be forced to answer discovery until
 the new claims are tested by a motion to dismiss. See H.R. Conf. Rep. No. 104-369, p. 32
 (1995) (“[The PSLRA] reforms discovery rules to minimize costs incurred during the pendency
 of a motion to dismiss or a motion for summary judgment.”); see also id. at 37 (“According to the
 general counsel of an investment bank, ‘discovery costs account for roughly 80% of total
 litigation costs in securities fraud cases.’ In addition, the threat that the time of key employees
 will be spent responding to discovery requests, including providing deposition testimony, often
 forces coercive settlements.”). Nor should Mr. Ubben be required to participate in two rounds of
 discovery; one now for Section 10(b) and Section 11 claims, and one later for the insider-trading
 claims. Efficiency supports the statute’s mandate that discovery from Mr. Ubben be stayed now
 as to all claims.

 The automatic stay may be lifted only on a showing that “particularized discovery is necessary
 to preserve evidence or to prevent undue prejudice to th[e] [requesting] party.” 15 U.S.C. § 78u-
 4(b)(3)(B); see 380544 Canada Inc. v. Aspen Tech., Inc., Civ. No. 07-1204, 2007 WL 2049738,
 at *2 (S.D.N.Y. July 18, 2007) (a stay “may be lifted only if a court finds that doing so is
 necessary to preserve evidence or prevent undue prejudice” while a motion to dismiss is
 pending). Thus, if Plaintiffs wish to have the automatic stay lifted as to ValueAct and Mr.
 Ubben, they must file a motion that makes a specific showing of undue prejudice as to those
 parties. Botton v. Ness Techs. Inc., Civ. No. 11-3950, 2011 WL 3438705, at *1 (D.N.J. Aug. 4,
 2011) (Shipp, J.) (party seeking to lift automatic discovery stay “bears the burden of showing
 undue prejudice”). Plaintiffs have made no such motion, nor would any such motion have any
 merit. The only theoretical prejudice that plaintiffs could conceivably cite is the delay inherent in
 the PSLRA’s automatic stay. That would not suffice. Monk, 2013 WL 436514, at *2 (“[M]ere
 delay does not constitute undue prejudice, because delay is an inherent part of every stay of
 discovery required by the PSLRA.”). Moreover, the delay is a product of Plaintiffs’ choices;
 waiting to amend until the last possible moment by adding insider-trading claims that are based




                                                                                                     2
Case 3:15-cv-07658-MAS-LHG Document 372 Filed 10/12/18 Page 3 of 5 PageID: 9639




 entirely on facts known and allegations made two years ago in the original Consolidated
 Complaint.

 For these reasons, and those in the other Defendants’ October 12, 2018 letter, Plaintiffs should
 not be permitted to take discovery from ValueAct and Mr. Ubben until the Court decides their
 motion to dismiss the FAC.

 Respectfully,

 s/ Allen W. Burton

 Allen W. Burton

 cc:    All Counsel of Record (via ECF)




                                                                                                3
Case 3:15-cv-07658-MAS-LHG Document 372 Filed 10/12/18 Page 4 of 5 PageID: 9640



 ALLEN W. BURTON
 O’MELVENY & MYERS LLP
 7 Times Square
 New York, New York 10036
 (212) 326-2000
 (212) 326-2061
 aburton@omm.com

 Attorney for Defendants
 ValueAct Capital Management
 L.P., ValueAct Capital Master
 Fund, L.P., ValueAct Co-Invest
 Master Fund, L.P., VA Partners
 I, LLC, ValueAct Holdings, L.P.,
 and Jeffrey W. Ubben

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   In re VALEANT PHARMACEUTICALS                      )
   INTERNATIONAL, INC. SECURITIES                     )     Master File No. 3:15-cv-07658
   LITIGATION                                         )     (MAS) (LHG)
                                                      )
                                                      )
   This Document Relates To:                          )
                                                      )
           ALL ACTIONS.                               )
                                                      )
                                                      )

                                   CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that, on this 12th day of October, 2018, copies of

 the foregoing letter were filed with the Clerk of the Court through the CM/ECF system, which

 will send notification of such filing to all counsel of record.
Case 3:15-cv-07658-MAS-LHG Document 372 Filed 10/12/18 Page 5 of 5 PageID: 9641



  Dated: October 12, 2018               Respectfully submitted,
         New York, New York

                                        s/ Allen W. Burton

                                        Allen W. Burton
                                        O’MELVENY & MYERS LLP
                                        7 Times Square
                                        New York, New York 10036
                                        (212) 326-2000
                                        (212) 326-2061
                                        aburton@omm.com

                                        Attorney for Defendants
                                        ValueAct Capital Management L.P., ValueAct
                                        Capital Master Fund, L.P., ValueAct Co-
                                        Invest Master Fund, L.P., VA Partners I, LLC,
                                        ValueAct Holdings, L.P., and Jeffrey W.
                                        Ubben
